Case 1:19-cv-01197-LO-TCB Document 52-6 Filed 11/20/19 Page 1 of 4 PageID# 1077




                             EXHIBIT 6
11/19/2019Case                      Leaks of Document
                   1:19-cv-01197-LO-TCB      Classified Info Surge
                                                              52-6Under Trump11/20/19
                                                                     Filed    – Federation OfPage
                                                                                              American Scientists
                                                                                                    2 of  4 PageID# 1078




                                                                            (/)




                                         YOUR SUPPORT (HTTPS://WWW.FAS.ORG/DONATE)




       FAS (https://fas.org)     Secrecy News (https://fas.org/blogs/secrecy/)    classiÕcation (https://fas.org/category/classiÕcation-2/)


       Leaks of ClassiÕed Info Surge Und…




   Secrecy News
   Leaks of ClassiÕed Info Surge Under Trump
   Posted on Apr.08, 2019 in classiÕcation (https://fas.org/category/classiÕcation-2/), Leaks (https://fas.org/category/leaks/) by
   Steven Aftergood (https://fas.org/author/steven-aftergood/)

   The number of leaks of classiÕed information reported as potential crimes by federal agencies reached record high levels
   during the Õrst two years of the Trump Administration,aaccording to data released by the Justice Department
   (https://fas.org/irp/agency/doj/crimes-reports-2017-18.pdf) last week.

   Agencies transmitted 120 leak referrals to the Justice Department in 2017, and 88 leak referrals in 2018, for an average of
   104 per year. By comparison, the average number of leak referrals during the Obama Administration (2009
   (https://fas.org/irp/agency/doj/crimes-reports.html)–2016 (https://fas.org/irp/agency/doj/crimes-reports-2016.html)) was 39
   per year.




https://fas.org/blogs/secrecy/2019/04/leaks-surge/                                                                                            1/4
11/19/2019Case                      Leaks of Document
                   1:19-cv-01197-LO-TCB      Classified Info Surge
                                                              52-6Under Trump11/20/19
                                                                     Filed    – Federation OfPage
                                                                                              American Scientists
                                                                                                    3 of  4 PageID# 1079




   There are a “staggering number of leaks,” then-Attorney General Je Sessions said at an August 4, 2017 brie ng
   (https://www.justice.gov/opa/pr/attorney-general-je -sessions-delivers-remarks-brie ng-leaks-classi ed-materials) about
   e orts to prevent the unauthorized disclosures.

   “Referrals for investigations of classi ed leaks to the Department of Justice from our intelligence agencies have exploded,” AG
   Sessions said (https://www.justice.gov/opa/pr/attorney-general-je -sessions-delivers-remarks-brie ng-leaks-classi ed-
   materials) at that time. He outlined several steps that the Administration would take to combat leaks of classi ed
   information, including tripling the number of active leak investigations by the FBI.

   “We had about nine open investigations of classi ed leaks in the last 3 years,” he told the House Judiciary Committee at a
   November 2017 hearing (https://fas.org/irp/congress/2017_hr/doj.pdf). “We have 27 investigations open today.” (Some of
   those investigations pertain to leaks that occurred before President Trump took o ce.)

   “We intend to get to the bottom of these leaks. I think it reached—has reached epidemic proportions. It cannot be allowed to
   continue,” Sessions said then, “and we will do our best e ort to ensure that it does not continue.”

   But it has continued. Despite preventive e orts, the 2018 total (https://fas.org/irp/agency/doj/crimes-reports-2017-18.pdf) of
   88 leak referrals was still higher than any reported pre-Trump gure. (The previous high in recent decades had been 55
   referrals in 2013 (https://fas.org/irp/agency/doj/crimes-reports.html) and in 2007 (https://fas.org/irp/agency/doj/intel-
   leak.pdf). The lowest was 18 in 2015 (https://fas.org/irp/agency/doj/crimes-reports.html).)

                                                                   *

   Not all leaks of classi ed information generate such criminal referrals. Disclosures that are inadvertent, insigni cant,
   or o cially authorized (https://fas.org/blogs/secrecy/2017/01/authorized-disclosure/) would not be reported to the Justice
   Department as suspected crimes.

   Meanwhile, only a fraction of the classi ed leaks that are reported by agencies ever result in an investigation, and only a
   portion of those lead to identi cation of a suspect and even fewer to a prosecution.

   “While DOJ and the FBI receive numerous media leak referrals each year, the FBI opens only a limited number of
   investigations based on these referrals,” the FBI told Congress in 2009 (https://fas.org/irp/agency/doj/intel-leak.pdf). “In most
   cases, the information included in the referral is not adequate to initiate an investigation.”

   The newly released aggregate data on classi ed leak referrals serve as a reminder that leaks of classi ed information are a
   “normal,” predictable occurrence. There is not a single year in the past decade and a half for which data are available when
   there were no such criminal referrals.



https://fas.org/blogs/secrecy/2019/04/leaks-surge/                                                                                     2/4
11/19/2019Case                      Leaks of Document
                   1:19-cv-01197-LO-TCB      Classified Info Surge
                                                              52-6Under Trump11/20/19
                                                                     Filed    – Federation OfPage
                                                                                              American Scientists
                                                                                                    4 of  4 PageID# 1080
   But the data as released leave several questions unanswered. They do not reveal how many of the referrals actually
   triggered an FBI investigation. They do not indicate whether the leaks are evenly distributed across the national security
   bureaucracy or concentrated in one or more “problem” agencies (or congressional committees). And they do not distinguish
   between leaks that simply “hurt our country,” as the Attorney General put it, and those that are complicated by a signiÕcant
   public interest in the information that was disclosed.



        ← Navy Torpedoes ScientiÕc Advisory Group                                      Pentagon Cancels Contract for JASON Advisory Panel
        (https://fas.org/blogs/secrecy/2019/04/nrac-                                   → (https://fas.org/blogs/secrecy/2019/04/pentagon-
        terminated/)                                                                   jason/)


                                                                   Author Info




                                                                  Steven Aftergood

                                              View full bio (https://fas.org/expert/steven-aftergood/)




                                                                  Support FAS



                                                                                      (/donate/)




           Your supportaenables us toainform the nuclear debate,areduce government secrecy, andainject science into
                       public policy. Together, we will strive for aasafer and more informed world for all.

                                                        (https://fassite.wpengine.com/donate/)




                                                                          CONTACT
                                                           Federation of American Scientists (FAS)

                                                                    1112 16th Street NW
                                                                         Suite 400
                                                                    Washington, DC 20036

                                                           Email: fas@fas.org (mailto:fas@fas.org)
                                                                    Phone: 202.546.3300



                  © 2019 - FAS.org (fas.dev) - All rights reserved by the Federation of American Scientists. Privacy Policy (/privacy-policy/)




https://fas.org/blogs/secrecy/2019/04/leaks-surge/                                                                                               3/4
